Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	This Office Action is in response to the application filed on 09/16/2020.
	Currently, claims 1-21 are pending.  

Formalities Noted
Here the office will not formally object to the following formalities noted and the applicant can wait on an official action or go ahead and amend them to get the case in condition for examination.  In claim 12 at the end of the claim the extra “layer” word should be taken out.  In claim 20, “wherein the gate electrode directly on” should be “is directly on” at the end.  

REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.

This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Group 1, claim(s) 1-19, drawn to semiconductor devices.
Group 2, claim(s) 20-21, drawn to methods of making semiconductor devices.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups 1 and 2 lack unity of invention because even though the inventions of these groups require the technical feature of a surface state compensating layer (an SiN layer etc.) and a low-k dielectric layer thereon, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Du et al. (“Du” Du, J. “High breakdown voltage alGaN/GaN HEMT with high-K/low-K compound passivation” Elec. Lett. Vol. 51, No. 1 01/08/2015 pp. 104-106).  
As to claim 1, Du shows an electronic device, comprising: a substrate (see the buffer layer acting as substrate in Fig. 1); and a transistor (see the HEMT up top), comprising: a first nitride semiconductor layer disposed on the substrate (see GaN channel layer); a second nitride semiconductor layer disposed on the first nitride semiconductor layer and having a bandgap greater than that of the first nitride semiconductor layer (see AlGaN barrier layer with Al concentration higher than the GaN channel layer thus having a higher bandgap in this context); and a source electrode, a drain electrode and a gate electrode (see the G, S and D electrodes on the barrier layer directly) disposed directly on the second nitride semiconductor layer; and a multi-layer passivation disposed on the second nitride semiconductor layer (see LaO/SiN layer), wherein the multi-layer passivation comprises a surface state compensating layer directly disposed on the second nitride semiconductor layer (see LaO acting as passivation layer for the underlying layers and it being disposed directly on the barrier layer, see third main paragraph of first page) and a low-k dielectric layer disposed on the surface state compensating layer (note the SiN layer here being used as a low-k dielectric layer, see 3rd main paragraph of first page).  

Then for claims 12 and 20 (as well as claim 1 also but Du above shows the directly on the greater bandgap better), this does not make a special technical feature over the prior art in view of Anand et al. (“Anand” Ananda, M. “Low k-dielectric benzocyclobutane encapsulated AlGaN/GaN HEMTs with Improved off-state breakdown voltage” Jap. Jour. Of App. Phys. 54, 02/10/2015 pp. 036504-1 through 036504-5).  
As to claim 12 (and mirrored for 20), an electronic device, comprising: a substrate (see HR-Si 111 substrate in Fig. 1); a first nitride semiconductor layer (see i-GaN lower layer here as channel layer) disposed on the substrate; a second nitride semiconductor layer (see AlGaN barrier layer, here designated along with the thin i-GaN cap layer as a dual layer, on the channel layer, here with higher Al concentration and thus higher bandgap in this context in the AlGaN barrier layer part of this dual layer) disposed on the first nitride semiconductor layer and having a bandgap greater than that of the first nitride semiconductor layer; and a multi-layer passivation (see the SiN/SiN/BCB passivation) disposed on the second nitride semiconductor layer, wherein the multi-layer passivation comprises a silicon nitride layer directly disposed on the second nitride semiconductor layer (note the lower SiN layer is directly disposed on the AlGaN barrier/i-GaN cap layer dual layer designated above) and a low-k dielectric layer disposed on the silicon nitride layer (see low-k dielectric layer of BCB formed up top, note title of the article and abstract).  

No telephone call was made to applicant’s representative to request an oral election to the above restriction requirement due to the complexity of the restriction.  

The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRANT S WITHERS whose telephone number is (571)270-1570. The examiner can normally be reached 8-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GRANT S WITHERS/               Primary Examiner, Art Unit 2891